ATTACHMENT TO PTO-90C

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The reply filed on 2/18/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
(1) Applicant failed to first elect a single species as was required in the 10/7/21 office action. (2) Applicant also then failed to indicate which claims were readable on the elected species as also required in the noted office action. See also paragraph 3 below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME 

In the reply filed on 2/18/22 applicant elected “Group I (claims 1-7”). The election is not in compliance with the Election of Species requirement because there is no such group. There is a species Group 1, Figs 1-7, but it is not apparent if this is applicant’s election. See also below.
As a reminder, the election is also not compliant because applicant did not state which claims were readable on the elected species, for example, with a statement that “the claims readable on the elected species are claims 1-4” (after initially specifically electing a single species as required in the 10/7/21 office action, for example, with a statement that “applicant elects species Group 1, Figs 1-7”). The examiner notes that even if applicants statements in the 2/18/22 reply were taken as an election of species Group 1 (instead of Group I) and also as an indication that the claims readable on species Group 1 were claims 1-7, claims 5-7 do not appear to read on species Group 1, Figs 1-7 because, for example, species Group 1, Figs 1-7 does not appear to have a disc as claimed in claims 5-6. The only disc mentioned in the Detailed Description is a disc 312 (see Fig 12). Not only does this disc not appear to be what is claimed in claims 5-6, but in any event, disc 312 appears to be part of a non-elected species. In another example, the claimed first half and second half of the claim 7 funnel, appears to be a feature of non- elected species Group 4 (Fig 10) instead of a feature of species Group 1 Figs 1-7. See specification [0045] lines 1-2 and Fig 10 itself, as referred to in this part of the specification.
Applicant is advised that a proper election is required or the application may be abandoned. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736